DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Non-Statutory Obviousness-Type Double Patenting: Rejection Based on Anticipation Analysis
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 1 are to be found in patent claim 5 (as the application claim 1 fully encompasses patent claim 5).  The difference between the application claim 1 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 2 are to be found in patent claim 5 (as the application claim 2 fully encompasses patent claim 5).  The difference between the application claim 2 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 2.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 2 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 3 are to be found in patent claim 5 (as the application claim 3 fully encompasses patent claim 5).  The difference between the application claim 3 and the patent claim 5 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 5 of the patent is in effect a “species” of the “generic” invention of the application claim 3.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 3 is anticipated by claim 5 of the patent, it is not patentably distinct from claim 5 of the patent. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 4 are to be found in patent claim 6 (as the application claim 4 fully encompasses patent claim 6).  The difference between the application claim 4 and the patent claim 6 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 6 of the patent is in effect a “species” of the “generic” invention of the application claim 4.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 4 is anticipated by claim 6 of the patent, it is not patentably distinct from claim 6 of the patent. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 8 are to be found in patent claim 13 (as the application claim 8 fully encompasses patent claim 13).  The difference between the application claim 8 and the patent claim 13 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 8 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 9 are to be found in patent claim 13 (as the application claim 9 fully encompasses patent claim 13).  The difference between the application claim 9 and the patent claim 13 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 9 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 10 are to be found in patent claim 13 (as the application claim 10 fully encompasses patent claim 13).  The difference between the application claim 10 and the patent claim 13 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of the application claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 10 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 11 are to be found in patent claim 14 (as the application claim 11 fully encompasses patent claim 14).  The difference between the application claim 11 and the patent claim 14 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 14 of the patent is in effect a “species” of the “generic” invention of the application claim 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 11 is anticipated by claim 14 of the patent, it is not patentably distinct from claim 14 of the patent. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 14 are to be found in patent claim 18 (as the application claim 14 fully encompasses patent claim 18).  The difference between the application claim 14 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the patent is in effect a “species” of the “generic” invention of the application claim 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 14 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent. 
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 15 are to be found in patent claim 18 (as the application claim 15 fully encompasses patent claim 18).  The difference between the application claim 15 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the patent is in effect a “species” of the “generic” invention of the application claim 15.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 15 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,373,440 B2. It is clear that all the elements of the application claim 16 are to be found in patent claim 18 (as the application claim 16 fully encompasses patent claim 18).  The difference between the application claim 16 and the patent claim 18 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 18 of the patent is in effect a “species” of the “generic” invention of the application claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 16 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/870,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach detecting a match between the first portion of the query fingerprint data and a first portion of reference fingerprint data representing a modifiable content-segment; after detecting the match: (i) receiving, from the content-distribution system, a second portion of the query fingerprint data representing the content segment, wherein the second portion of the query fingerprint data is different from the first portion of the query fingerprint data; and (ii) detecting a mismatch between the second portion of the query fingerprint data and a second portion of the reference fingerprint data representing the modifiable content-segment, wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data; and responsive to detecting the mismatch, performing an action that causes the content- presentation device to abort performance of a remaining portion of a partially-performed content- modification operation, such that the content-presentation device stops modifying the content segment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/870,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach detecting a match between the first portion of the query fingerprint data and a first portion of reference fingerprint data representing a modifiable content-segment; after detecting the match: (i) receiving, from the content-distribution system, a second portion of the query fingerprint data representing the content segment, wherein the second portion of the query fingerprint data is different from the first portion of the query fingerprint data; and (ii) detecting a mismatch between the second portion of the query fingerprint data and a second portion of the reference fingerprint data representing the modifiable content-segment, wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data; and responsive to detecting the mismatch, performing an action that causes the content- presentation device to abort performance of a remaining portion of a partially-performed content- modification operation, such that the content-presentation device stops modifying the content segment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/870,460 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach detecting a match between the first portion of the query fingerprint data and a first portion of reference fingerprint data representing a modifiable content-segment; after detecting the match: (i) receiving, from the content-distribution system, a second portion of the query fingerprint data representing the content segment, wherein the second portion of the query fingerprint data is different from the first portion of the query fingerprint data; and (ii) detecting a mismatch between the second portion of the query fingerprint data and a second portion of the reference fingerprint data representing the modifiable content-segment, wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data; and responsive to detecting the mismatch, performing an action that causes the content- presentation device to abort performance of a remaining portion of a partially-performed content- modification operation, such that the content-presentation device stops modifying the content segment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al., US 2005/0149968 A1 (Konig), and further in view of Lee et al., US 2017/0251247 A1 (Lee).
Regarding claim 1, Konig teaches a method comprising: 
receiving, from a content-distribution system (broadcast facility 110 for transmitting content) (Fig. 1; [0040]), a first portion (receiving an intro or an initial window. The initial window being several frames) ([0093] and [0095]) of query fingerprint data representing a content segment (of an incoming/query video stream) ([0093] and [0095]) of a linear sequence of content segments (receiving an intro or an initial window. The initial window being several frames of a linear sequence of a video stream) ([0093] and [0095]) transmitted by the content-distribution system and received by a content-presentation device (the query is received by the presentation device and thus is transmitted by the broadcast facility) (Figs. 1 and 2; [0040], [0093], and [0095]);
detecting a match between the first portion of the query fingerprint data and a first portion of reference fingerprint data (detecting a match between the incoming video’s intro or initial window with known fingerprint intros or a known initial window of known advertisement fingerprints) ([0093] and [0095]) representing a modifiable content-segment (the fingerprint being representative of an advertisement that can be substituted) ([0087]); 
after detecting the match (after an initial match is detected between either the intro or initial window) ([0093] and [0095]): 
(i) receiving, from the content-distribution system (broadcast facility 110 for transmitting content) (Fig. 1; [0040]), a second portion of the query fingerprint data representing the content segment (receiving a further portion of the fingerprint data representing the media content of an incoming/query video stream) ([0093] and [0095]), wherein the second portion of the query fingerprint data is different from the first portion of the query fingerprint data (wherein the second portion is not the intro or the initial window) ([0086], [0093] and [0095]) (wherein Fig. 11 shows matching the initial window and Figure 10 shows matching the rest, or defined portion, of the fingerprint) (Figs. 10 and 11); and 
(ii) detecting a mismatch between the second portion of the query fingerprint data (the further portion of the fingerprint data) ([0093] and [0095]) and a second portion of the reference fingerprint data (if at step 1050 the incoming video stream fingerprint does not match above a threshold level of similarity with known fingerprints of the second portion) (Fig. 10; [0086]) representing the modifiable content-segment (the fingerprint being representative of an advertisement that can be substituted) ([0086-0087]); and
responsive to detecting the mismatch, performing an action (when no match is found, the incoming video stream is not associated with a known advertisement, and thus the action that occurs is to not do ad substitution but continue with the incoming video as is) (Fig. 2 and Fig. 10, step 1060; [0048] and [0086-0087]) that causes the content-presentation device (presentation device including set top box (STB) 210B, splitter 220B, detection and replacement unit 230B, and AB switch/selection 240B, integrated with output device 250 (e.g. television)) (Fig. 2; [0048-0050]) to present at least a portion of the content segment (continue with the incoming video as is) (Fig. 2 and Fig. 10, step 1060; [0048] and [0086-0087]).  
Konig teaches a first portion of the reference fingerprint (known fingerprint intros or a known initial window of known advertisement fingerprints) ([0093] and [0095]) and a second portion of the reference fingerprint data (known fingerprints of the second portion after doing the intro or initial window match) (Fig. 10; [0086]). Konig teaches wherein performing the action (when no match is found, the incoming video stream is not associated with a known advertisement, and thus the action that occurs is to not do ad substitution but continue with the incoming video as is) (Fig. 2 and Fig. 10, step 1060; [0048] and [0086-0087]) related to the content segment transmitted by the content-distribution system (of an incoming/query video stream transmitted from the broadcast facility 110) (Fig. 1; [0040], [0093], and [0095]) to the content-presentation device (presentation device including set top box (STB) 210B, splitter 220B, detection and replacement unit 230B, and AB switch/selection 240B, integrated with output device 250 (e.g. television)) (Fig. 2; [0048-0050]).  However, Konig does not explicitly teach “wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data” or that the action is “to abort performance of a remaining portion of a partially-performed content-modification operation, such that the content-presentation device stops modifying the content segment”.
Lee teaches a computing system that receives from a media presentation device a query fingerprint stream representing media content being presented by the media presentation device (Abstract); wherein 
detecting a match between the first portion of the query fingerprint data and a first portion of reference fingerprint data (determining a match between four fingerprints of the reference fingerprint and the query fingerprint. This match is shown in Figure 3, with the four portions that show a match) (Figs. 3; [0068]) representing a modifiable content-segment (wherein the data can be modified by supplemental content) ([0057]); 
after detecting the match (after detecting the match) (Fig. 3; [0068-0069]): 
(i) receiving a second portion of the query fingerprint data (receiving the right-most query fingerprint) (Fig. 3; [0070]), wherein the second portion of the query fingerprint data is different from the first portion of the query fingerprint data (wherein the right-most query fingerprint portion is different from the first portion of the query fingerprint data that matched) (Fig. 3; [0068-0070]); and 
(ii) detecting a mismatch between the second portion of the query fingerprint data and a second portion of the reference fingerprint data (detecting that there is no match between the right-most query fingerprint portion and the expected next reference fingerprint in the reference fingerprint stream) (Fig. 3; [0070]) representing the modifiable content-segment (wherein the data can be modified by supplemental content) ([0057]), wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data (wherein the right-most reference fingerprint portion is not the same as the first portion of the reference fingerprint data. The right-most reference fingerprint portion being further frames, and thus not the same as the first portion, or frames, of the reference fingerprint data) (Fig. 3; [0070]); 
responsive to detecting the mismatch, performing an action to abort performance of a remaining portion of a partially-performed content-modification operation, such that the content-presentation device stops modifying the content segment (responsive to detecting that the reference fingerprint does not match the query fingerprint, discontinuing the channel-specific action that was being taken, such as by stopping or causing to stop superimposing of content specific to the channel) (Fig. 3; Abstract and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konig to include matching first and second portions of a reference fingerprint with a query fingerprint, wherein the second portion of the reference fingerprint data is different from the first portion of the reference fingerprint data so that the system can tell correctness of the channel identification so that superimposing correct data can occur to increase the user’s experience perspective (Lee; [0010]) and to modify Konig to include stopping the partially-performed content modification so that the system can tell correctness of the channel identification so that superimposing correct data, and therefore stopping superimposing incorrect data, can occur to increase the user’s experience perspective (Lee; [0010]).

Regarding claim 4, Lee teaches wherein performing the action that causes the content-presentation device to abort performance of the remaining portion of the partially-performed content-modification operation (responsive to detecting that the reference fingerprint does not match the query fingerprint, discontinuing the channel-specific action that was being taken, such as by stopping or causing to stop superimposing of content specific to the channel) (Fig. 3; Abstract and [0070]) comprises transmitting, to the content-presentation device (media presentation device 18) (Figs. 1 and 2; [0028-0029] and [0031]), an instruction (program instructions could be executable to receive from a media presentation device, via the network communication interface) (Fig. 2; [0098]) for the content-presentation device (media presentation device 18) (Figs. 1 and 2; [0028-0029] and [0031]) to not perform a remaining portion of the partially- performed content-modification operation (responsive to detecting that the reference fingerprint does not match the query fingerprint, discontinuing the channel-specific action that was being taken, such as by stopping or causing to stop superimposing of content specific to the channel. Thus, only part of the modification is completed before stopping or discontinuing the channel-specific action.) (Fig. 3; Abstract and [0070]).  

Regarding claim 5, Konig teaches wherein the second portion of the query fingerprint data represents a second portion of the content (wherein the second portion is not the intro or the initial window) ([0086], [0093] and [0095]) (wherein Fig. 11 shows matching the initial window and Figure 10 shows matching the rest, or defined portion, of the fingerprint) (Figs. 10 and 11) transmitted by the content-distribution system (transmitted by the broadcast facility 110) (Figs. 1; [0040]) to the content-presentation device (presentation device including set top box (STB) 210B, splitter 220B, detection and replacement unit 230B, and AB switch/selection 240B, integrated with output device 250 (e.g. television)) (Fig. 2; [0048-0050]).  
Konig teaches a first portion (representing a first portion as an intro or an initial window. The initial window being several initial frames) ([0093] and [0095]) and a second portion (wherein the second portion is not the intro or the initial window) ([0086], [0093] and [0095]) (wherein Fig. 11 shows matching the initial window and Figure 10 shows matching the rest, or defined portion, of the fingerprint) (Figs. 10 and 11). However, Konig does not explicitly teach “wherein the second portion of the content immediately succeeds the first portion of the content”.
Lee teaches wherein the second portion of the content immediately succeeds the first portion of the content (wherein the second portion, which is the right-most query fingerprint, which follows the first portion of the content which are the portions that match) (Fig. 3; [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konig to include matching first and second portions of a reference fingerprint with a query fingerprint in succession, so that the system can tell correctness of the channel identification so that superimposing correct data can occur to increase the user’s experience perspective (Lee; [0010]).

Regarding claim 6, Konig teaches wherein the second portion of the query fingerprint data represents a second portion of the content (wherein the second portion is not the intro or the initial window) ([0086], [0093] and [0095]) (wherein Fig. 11 shows matching the initial window and Figure 10 shows matching the rest, or defined portion, of the fingerprint) (Figs. 10 and 11) transmitted by the content-distribution system (transmitted by the broadcast facility 110) (Figs. 1; [0040]) to the content-presentation device (presentation device including set top box (STB) 210B, splitter 220B, detection and replacement unit 230B, and AB switch/selection 240B, integrated with output device 250 (e.g. television)) (Fig. 2; [0048-0050]).  
Konig teaches a first portion (representing a first portion as an intro or an initial window. The initial window being several initial frames) ([0093] and [0095]) and a second portion (wherein the second portion is not the intro or the initial window) ([0086], [0093] and [0095]) (wherein Fig. 11 shows matching the initial window and Figure 10 shows matching the rest, or defined portion, of the fingerprint) (Figs. 10 and 11). However, Konig does not explicitly teach “wherein the second portion of the content succeeds the first portion of the content, but does not immediately succeed the first portion”.
Lee teaches wherein the second portion of the content succeeds the first portion of the content, but does not immediately succeed the first portion (wherein the second portion, which is the right-most query fingerprint, which follows the first portion of the content which are the portions that match; wherein the first 1-3 frames can be considered the first portion and thus matched frame 4 would cause the “no match” to not immediately succeed the first portion) (Fig. 3; [0068-0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Konig to include matching first and second portions of a reference fingerprint with a query fingerprint in succession, so that the system can tell correctness of the channel identification so that superimposing correct data can occur to increase the user’s experience perspective (Lee; [0010]).

Regarding claim 7, Konig teaches wherein the method is performed by a fingerprint-matching server of a content-modification system (wherein the system and apparatus can be incorporated into servers using fingerprinting methodology to compare video segments in stored video with fingerprints representing known video entities) (Fig. 2; [0175]).

Regarding claim 8, see the rejection made to claim 1, as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 11, see the rejection made to claim 4, as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 12, see the rejection made to claim 5, as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 13, see the rejection made to claim 6, as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Regarding claim 14, see the rejection made to claim 1, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 17, see the rejection made to claim 4, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 18, see the rejection made to claim 5, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 19, see the rejection made to claim 6, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.
Regarding claim 20, see the rejection made to claim 7, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al., US 2005/0149968 A1 (Konig), Lee et al., US 2017/0251247 A1 (Lee), and further in view of Dunker et al., US 2014/0196085 A1 (Dunker).
Regarding claim 2, Konig teaches that the broadcast facility is sending query fingerprint data to the presentation device ([0040], [0093], and [0095]); and at the presentation device a comparison is made between fingerprint intros and reference/known fingerprint intros ([0093] and [0095]). Figure 2, shows that the presentation device receives the data and at detection/replacement device is where the matching occurs to determine if an advertisement is there and replacing it (Figure 2; [0047-0050]). Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since all the data is sent to the presentation device to determine a match or not, that the data is generated by the content-distribution system before the content-presentation device receives the content segment (Figs. 1 and 2; [0040] and [0047-0050]). Lee teaches a computing system that receives from a media presentation device a query fingerprint stream representing media content being presented by the media presentation device (Abstract). However, neither explicitly teach wherein the “query fingerprint data” is generated by the content-distribution system before the content-presentation device receives the content segment.
Dunker teaches methods and systems to insert advertisements and/or other supplemental or replacement content into a stream of video content (Abstract); wherein the query fingerprint data (fingerprint generator 145) (Fig. 1; [0020]) is generated by the content-distribution system before the content-presentation device receives the content segment (wherein one or more client devices 140 may receive the video content that originates from the content source 110 via the content distributor 120) (Fig. 1; [0016]) (wherein the content distributor can include the fingerprint generator 145, since the generator may be located in any of the machines, databases, or devices shown in Figure 1) ([0025]) (thus the fingerprint data is generated in the distributor and originates before being sent to the presentation or client devices) (Fig. 1; [0016] and [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include having the distribution system generate the query fingerprint data before the presentation device receives the content segment since it allows the distributor to dynamically modify the advertisements and other content their subscribers view during live broadcasts, because they facilitate the seamless insertion and/or replacement of played content, among other things (Dunker; [0013]).

Regarding claim 9, see the rejection made to claim 2, as well as Lee for a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Regarding claim 15, see the rejection made to claim 2, as well as Lee for a computing system (system including a processing unit) ([0017] comprising: a processor (processing unit) ([0017]), and a non-transitory computer-readable storage medium (the system includes a non-transitory data storage) ([0017]), having stored thereon program instructions that (program instructions stored in the non-transitory data storage) ([0017]), upon execution by a processor (the program instructions being executable by a processing unit) ([0017]), cause performance of a set of operations (carry out operations) ([0017]), for they teach all the limitations within this claim.

Allowable Subject Matter
Claims 3, 10, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all Double Patenting Rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  If claims 3, 10, 16 were placed within the independent claims that they depend from the claims would be allowable over the prior art of record. However, the Double Patenting rejections would have to be overcome. Prior art Konig (Konig et al., US 2005/0149968 A1) teaches if there is a mismatch between fingerprint data the incoming video stream is not associated with a known advertisement, and thus the action that occurs is to not do ad substitution but continue with the incoming video as is (Fig. 2 and Fig. 10, step 1060; [0048] and [0086-0087]). Prior art Lee (Lee et al., US 2017/0251247 A1) teaches detecting that there is no match between the right-most query fingerprint portion and the expected next reference fingerprint in the reference fingerprint stream (Fig. 3; [0070]); and responsive to detecting that the reference fingerprint does not match the query fingerprint, discontinuing the channel-specific action that was being taken, such as by stopping or causing to stop superimposing of content specific to the channel) (Fig. 3; Abstract and [0070]). However, none of the prior art teach each and every limitation of the claim language including responsive to detecting the mismatch performing an action that causes the content-presentation device to present at least a portion of the content segment; and removing from memory a preexisting stored mapping of an identifier of the modifiable content-segment to the first portion of the query fingerprint data. This concept has the advantage of reducing or eliminating the chance that the same error occurs again in the future (Applicant’s Specification; [0133]). Since none of the prior art, either alone or in combination, teach each and every limitation of the claim language the claims are allowable over the prior art.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov